In re Hampton, Glenn T.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Caddo, 1st Judicial District Court, Div. “H”, No. 143518; to the Court of Appeal, Second Circuit, No. 23206-KW.
Denied. Relator fails to show that he has complained to' the district court of its failure to conduct a prerevocation hearing. Relator is not entitled to further consideration of his motion for bail in connection with this revocation matter. Relator has no right to have the district court consider the merits of his pro se pleadings, in view of the fact that he is represented by counsel who can urge whatever claims may entitle him to relief. See, State v. Bodley, 394 So.2d 584 (La.1981).